United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3734
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                      Rafael McDaniel, also known as Raf

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                         Submitted: September 19, 2016
                            Filed: October 4, 2016
                                ____________

Before RILEY, Chief Judge, MURPHY and SMITH, Circuit Judges.
                             ____________

MURPHY, Circuit Judge.

      Rafael McDaniel was convicted of conspiring to distribute cocaine and crack
cocaine, possessing with the intent to distribute cocaine and crack cocaine, and
possessing a firearm in furtherance of a drug trafficking crime. See 21 U.S.C.
§§ 841(a)(1), 841(b)(1)(C), 846; 18 U.S.C. § 924(c)(1)(A). The district court1
sentenced McDaniel to 240 months imprisonment. McDaniel appeals, arguing that
there was insufficient evidence to support his firearm conviction.

       From January 2012 through November 2013 McDaniel was cooking crack
cocaine and distributing drugs from his home. On November 18, 2013 government
agents arrested McDaniel and searched his home. In a utility room in his house they
found a cabinet containing cocaine, crack cocaine, and cash. On shelves next to the
cabinet were digital scales with powder residue and baking soda. McDaniel admitted
during trial that he had used the scales to weigh drugs. Two loaded firearms were
also found on top of the cabinet in the utility room. The agents additionally recovered
a loaded pistol in a desk drawer in McDaniel's home office, a pistol with two
magazines in a cabinet above his washer and dryer, and a revolver with two rounds
in his attic. During trial an expert witness testified that firearms are tools of the drug
trade used to protect drugs and drug proceeds. McDaniel testified that he was a gun
collector and stored some of them on top of cabinets because he had "no use" for
them, but he nevertheless kept them loaded "[i]n case something did happen to [his]
house if [he] was there."

       The jury found McDaniel guilty of conspiring to distribute cocaine and crack
cocaine, possessing with the intent to distribute cocaine and crack cocaine, and
possessing a firearm in furtherance of a drug trafficking crime. The district court
sentenced him to 240 months imprisonment — 180 months for the drug charges and
60 months for the firearm charge. McDaniel appeals, arguing that there was
insufficient evidence to convict him of the firearm charge because the guns found in
his home were not readily accessible.



      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                           -2-
       We review de novo questions of sufficiency of the evidence. See United States
v. Campa-Fabela, 210 F.3d 837, 839 (8th Cir. 2000). We affirm a conviction if "the
record, viewed most favorably to the government, contains substantial evidence
supporting the jury's verdict." United States v. Lopez, 443 F.3d 1026, 1030 (8th Cir.
2006) (en banc). To convict McDaniel of possession of a firearm in furtherance of
a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A) the government had
to "present evidence from which a reasonable juror could find a nexus between the
defendant's possession of the charged firearm and the drug crime [which] . . . had the
effect of furthering, advancing or helping forward the drug crime." United States v.
Sanchez-Garcia, 461 F.3d 939, 946 (8th Cir. 2006) (internal quotation marks
omitted). A jury may infer the requisite nexus if "the firearm is kept in close
proximity to the drugs, it is quickly accessible, and there is expert testimony
regarding the use of firearms in connection with drug trafficking." United States v.
Shaw, 751 F.3d 918, 922 (8th Cir. 2014) (internal quotation marks omitted).

       Here, the evidence at trial established that McDaniel kept loaded firearms in
the same room as cocaine, crack cocaine, and a scale he used to measure drugs. See
id. An expert witness also testified that firearms can be tools in the drug trade. See
id. McDaniel claims that the firearms located on the top of the cabinet in the utility
room were not readily accessible because he is only 5' 7" and the cabinet was more
than a foot taller. He could nevertheless have reached the guns by standing on a chair
or ladder. Moreover, the nexus requirement may be satisfied if firearms are found in
a room adjacent to a room containing drugs and scales. See Sanchez-Garcia, 461
F.3d at 947. In this case, three other firearms were located in McDaniel's house. The
jury therefore reasonably inferred that McDaniel's possession of firearms advanced
his drug crimes because he kept them close to the drugs and admitted that he kept
them loaded "[i]n case something did happen to [his] house if [he] was there."
Viewing the evidence in the light most favorable to the government, the required
nexus exists between the loaded firearms and McDaniel's drug trafficking offenses.

      For these reasons we affirm the district court's judgment.

                       ______________________________

                                         -3-